Citation Nr: 1112935	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for delayed union of a right tibial shaft fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and R. G.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the evaluation for the Veteran's service-connected lumbar dorsal strain with traumatic degenerative joint disease to 40 percent, effective September 28, 2006; and continued a noncompensable evaluation for the Veteran's service-connected delayed union, right tibial shaft fracture.  In August 2007, the Veteran submitted a notice of disagreement for his right tibial shaft fracture claim only.  He subsequently perfected his appeal in February 2008.

In February 2011, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At his February 2011 Board hearing, the Veteran testified that he is being treated for depression due to his chronic pain.  Thus, the issue of entitlement to service connection for depression, to include as secondary to the Veteran's service-connected right leg and low back disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased rating for his right lower leg disability.

The Veteran asserts that his service-connected delayed union of a right tibial shaft fracture has increased in severity since he was last examined in December 2006.  Specifically, the Veteran testified at his February 2011 Board hearing that he was now being prescribed knee braces and orthotic shoes in response to his right lower leg disability and that his symptomatology has varied, including at least temporarily worsening, after each new orthotic.  At his VA examination in December 2006, the Veteran had denied the use of any prosthetics or assistive devices.  For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  Additionally, the United States Court of Appeals for Veterans Claims explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) that the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin, 1 Vet. App at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased rating for delayed union of a right tibial shaft fracture must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Temple VA Medical Center (or any other VA facility where the Veteran may have received care), covering the period from January 2011, to the present, should be obtained and added to the claims folder.  All efforts to obtain these records should be documented in the claims folder. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected delayed union of a right tibial shaft fracture.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  
  
Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

a. The examiner must elicit from the Veteran his history of both right ankle and right knee symptomatology.  
b. The examiner should indicate whether there is malunion of the tibia and fibula, or non-union of the tibia and fibula with loose motion requiring a brace.
c. The examiner should specifically state the degree of disability present in both the Veteran's right ankle and right knee, his current range of motion in each joint, and identify any objective evidence of pain.  
d. The examiner should describe the extent of any incoordination, weakened movement, and excess fatigability on use in either of these joints.  
e. The examiner should comment on, to the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  
f. The examiner should also comment on and fully describe any functional effects of the Veteran's right lower leg disability.  

Any and all opinions must be accompanied by a complete rationale.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to an increased rating for delayed union of a right tibial shaft fracture should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



